Per curiam.
We granted certiorari because of the holding by the Court of Appeals in Haugabrook v. State, 141 Ga. App. 511 (1977), that "the law is well established to the effect that one found in possession of recently stolen property has the burden of explaining that possession.” Since we recently considered this issue in Parrish v. Hopper, 238 Ga. 468 (233 SE2d 161) (1977), we vacate the Court of Appeals opinion and remand this case for further consideration in light of Parrish.

Judgment vacated and remanded.


All the Justices concur, except Nichols, C. J., and Undercofler, P. J., who dissent. Bowles, J., not participating.